Citation Nr: 1145068	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-33 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative joint and disc disease of the lumbar spine.

4.  Entitlement to a compensable initial rating for residuals of a right wrist fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to August 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The RO reopened the Veteran's hearing loss claim in an August 2009 statement of the case and denied the Veteran's claim for service connection for hearing loss.  Regardless of the RO's determination, the Board must first determine if the claim was properly reopened, and only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v, Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).

The issue of entitlement to service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal a December 2003 rating decision which denied reopening a claim of entitlement to service connection for bilateral hearing loss.  

2.  The evidence received since the December 2003 decision is not cumulative or redundant of evidence previously of record, relates to a necessary element of service connection that was previously lacking, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's preexisting hearing loss increased in severity during service.

4.  The Veteran first developed tinnitus during service.

5.  The Veteran's right wrist has 30 degrees of dorsiflexion and 45 degrees of palmar flexion, and the Veteran does not have arthritis or ankylosis of the right wrist.


CONCLUSIONS OF LAW

1.  Evidence received since the final December 2003 rating decision wherein the RO denied the Veteran's claim of entitlement to service connection for bilateral hearing loss is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2011).

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

4.  The criteria for a compensable initial rating for residuals of a right wrist fracture have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5214, 5215 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

In light of the favorable determination contained herein with regard to the Veteran's hearing loss and tinnitus claims, further development with regard to VA's duties to notify and assist as set forth by the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).
 
This appeal for an initial compensable rating for residuals of a right wrist fracture arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  In such cases the VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional notice is required in the adjudication process because of the other forms of notice, such as notice contained in the rating decision and statement of the case (SOC), have already provided the claimant with the notice of the laws applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  The Board further notes that the Veteran was provided notice regarding increased ratings by an August 2009 letter from the RO.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records, VA treatment records, and any private medical records which have been obtained.  The Veteran has also been provided VA medical examinations, and he provided testimony at two hearings.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal and he has done so.  Neither the Veteran nor his representative has indicated that there are any additional records to support the Veteran's claim.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Hearing loss - Finality

The Veteran seeks service connection for bilateral hearing loss.  A claim for service connection for hearing loss was originally considered and denied by the RO in a November 1985 rating decision.  The Veteran did not appeal the decision and as such, it is final.  The Veteran also did not appeal a December 2003 rating decision that determined that new and material evidence had not been submitted to reopen his claim for service connection for bilateral hearing loss.  This decision is also final.  38 C.F.R. § 20.1103.  

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the December 2003 rating decision the evidence of record consisted of service treatment records and an August 2003 VA audiological examination report.  The service treatment records show that the Veteran had bilateral hearing loss upon entry to service in June 1971, and show that he was discharged from service in August 1971 due to bilateral hearing loss.  The August 2003 VA audiological examination confirmed that the Veteran had bilateral hearing loss.  The VA audiologist did not provide a clear opinion as to whether or not the Veteran's bilateral hearing loss was aggravated by service.  The newly-submitted evidence includes a June 2008 VA audiological examination report that includes an opinion that the Veteran has sensorineural hearing loss due to acoustic trauma that is as likely as not due to service.  The additional evidence received since the December 2003 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim for service connection for bilateral hearing loss is reopened.

III.  Hearing Loss - De Novo Review

In this case the Board finds that the evidence is at least in equipoise as to whether the Veteran's preexisting hearing loss disability permanently increased in severity during service.  The Board recognizes that an August 1971 medical board evaluation report states that the Veteran's hearing loss existed prior to service and was not aggravated by service, and recognize that in June 2008 a VA physician opined that the Veteran's hearing loss was not service-connected.  However, there is also substantial evidence supporting the Veteran's claim that his hearing loss disability was aggravated by service.  

In support of the Veteran's claim are his statements and testimony that he was exposed to acoustic trauma of weapons during service.  The Board further notes that upon entry to service the Veteran's auditory thresholds at 4000 Hertz were 45 decibels in each ear and that upon discharge from service his auditory thresholds at 4000 Hertz were 75 decibels in each ear.  This decrease in hearing acuity shows that the Veteran's hearing loss had increased in severity during his short time in service.  The Board further notes that on induction to service the Veteran was assigned a "1" for all areas of his medical profile.  During service the Veteran's physical profile for his hearing acuity was changed to a "2."  Later in service the Veteran's physical profile for his hearing acuity was again changed, this time to a "3".  This progression from "1" to "3" is indicative of a disability that has increased in severity.  The Board also notes that the fact that the Veteran was originally accepted into service with a known hearing loss, and that he was later discharged from service due to his hearing loss, is also indicative that the Veteran's hearing loss increased in severity.  

Also supporting the Veteran's claim is a July 2010 private physician examination report.  The examiner noted that the Veteran had sensorineural hearing loss that was exacerbated by noise exposure which historically began in the service.  Additionally a September 2010 private audiologist letter states that an examination of the Veteran's documents indicated that the Veteran's hearing loss progressed while in service.

In this case there is no medical evidence specifically stating that the Veteran's hearing loss was not aggravated by service other than the August 1971 in-service medical board examination report.  The Board concludes that the majority of the evidence discussed above, thus the greater weight of the evidence, shows that the Veteran's hearing loss actually did increase in severity during service.  The record does not contain clear and unmistakable evidence indicating that the increase in severity was due to the natural progress of the disease.  Accordingly, the Board finds that service connection for bilateral hearing loss is warranted.  See 38 C.F.R. § 3.306.

IV.  Tinnitus

The Board finds that service connection for tinnitus is warranted.  The Veteran's June 1971 enlistment examination report contains no findings related to tinnitus and the Veteran's service treatment records reveal complaints of tinnitus.  Given that tinnitus was not shown on enlistment to service it is presumed that he did not have tinnitus prior to service.  See 38 C.F.R. § 3.304(b).  Given that the Veteran was first shown to have tinnitus during service, and given that the record indicates that the Veteran has had tinnitus ever since, service connection for tinnitus is warranted.  See 38 C.F.R. § 3.303.

V.  Right Wrist 

The Veteran asserts that he is entitled to a compensable initial rating for residuals of a right wrist fracture.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The February 2010 rating decision on appeal granted the Veteran service connection and a noncompensable rating effective from July 2009.  At both his May 2010 hearing and his June 2011 hearing, the Veteran asserted that due to the right wrist fracture his left wrist is stronger, even though he is right handed.  He reported that his right wrist hurts when he lifts something.  

The Board notes that the record shows that the Veteran has bilateral carpal tunnel syndrome.  The Veteran does not have service connection in effect for carpal tunnel syndrome.  The Veteran does not assert, and the record does not show, that the Veteran's bilateral carpal tunnel syndrome symptoms are related to the Veteran's right wrist fracture.

X-rays of the right wrist in January 2010 were normal.  As the Veteran does not have arthritis of the right wrist, he is not entitled to a compensable rating for residuals of a right wrist fracture based on arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.

Diagnostic Codes 5214 and 5215 provide criteria for evaluation of wrist disabilities.  Code 5214 is based on ankylosis, which is not present here and is inapplicable.  Under Diagnostic Code 5215, a 10 percent evaluation is assigned for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  The medical evidence of record, including VA medical records and private medical records, does not reveal that the Veteran meets the criteria for a 10 percent rating under Diagnostic Code 5215.  A January 2010 VA examination revealed that the Veteran has 30 degrees of dorsiflexion and 45 degrees of palmar flexion.

The January 2010 VA examiner noted that there was no objective evidence of pain with active motion of the right wrist, that there was no objective evidence of pain following repetitive motion, and that there was no additional limitation of motion after repetitive motion.  Consequently, based on the right wrist range of motion shown in January 2010, the Veteran also has not met the criteria for a compensable rating under Diagnostic Code 5215 when these factors are taken into consideration.  See 38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Diagnostic Codes under which the Veteran's right wrist disability may be evaluated provide only compensable ratings.  Since the Veteran does not have right wrist symptomatology approaching the criteria required for such ratings, a zero percent evaluation is assignable.  38 C.F.R. § 4.31.  Accordingly, the Board finds that the preponderance of the evidence is against a compensable disability rating for the Veteran's service-connected right wrist disability.  38 C.F.R. §§ 4.31, 4.71, Diagnostic Codes 5214, 5215.

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R § 3.321(b)(1).  The record does not reflect that the Veteran has required any hospitalizations for residuals of a right wrist fracture or that such has markedly interfered with his employment beyond what is contemplated in the rating schedule.  The January 2010 VA examiner indicated that the Veteran's retirement from his job was unrelated to his right wrist disability.  Here, the rating criteria reasonably describe the Veteran's symptoms and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

As shown above, the Board finds that the disability picture for the Veteran's service-connected residuals of a right wrist fracture has not met the criteria for a compensable rating at any time since the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, the Veteran's claim for an initial compensable rating for residuals of a right wrist fracture must be denied.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened. 

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Entitlement to a compensable initial rating for residuals of a right wrist fracture is denied.  

REMAND

In January 2010 the Veteran was provided a VA examination of the spine in order that a medical opinion could be obtained regarding whether or not the Veteran's current lumbar spine disability is related to a back injury shown by the service treatment records in 1971.  When the Veteran was examined, the VA nurse practitioner stated that she was unable to provide an opinion regarding the origin of the Veteran's current back disability without resorting to speculation.  No further explanation was provided.  The Board finds that the January 2010 opinion is inadequate, as the U.S. Court of Appeals for Veterans Claims (Court) has found that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is "fraught with ambiguity".  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  In such situations, the examiner must explain whether he or she lacks the expertise to render the requested opinion, whether the record is inadequate for opinion requested, and more testing or examination is required, or whether the opinion requested is simply beyond current medical knowledge.  Id.  Accordingly, the Veteran must be provided a new VA medical examination by an orthopedic specialist to address this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all health care providers where he has received treatment for his lumbar spine disability since November 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of all related medical records. 

2.  When the above development has been accomplished, afford the Veteran an examination of the spine by a physician or similar specialist in orthopedic disabilities.  The examiner must be provided the Veteran's claims file for review in conjunction with the examination.  The examiner is requested to review the Veteran's service treatment records and the Veteran's post service treatment records and provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's current lumbar degenerative joint and disc disease are related to the July 1971 back injury documented by the service treatment records, or to any other incidence of service, or had onset within a year of service separation.  A rationale for the opinion should be provided. 

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



____________________________________________
Thomas D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


